DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 07/13/2022 has been entered and considered. Upon entering claims 1 and 4 have been amended.
Response to Arguments
3.	Applicant’s arguments filed on 07/13/2022 have been fully considered but are moot in view of the new ground(s) of rejection as further noted.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 recites the limitation " the set period of time" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Since claims 2 and 3 depend from claim 1 and do not cure the deficiencies of claim 1, they are rejected for the same reason.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0352232) in view of Yang et al. (US 2016/0190948) and further in view of Morris et al. (US 2013/0235620).
	Regarding claim 1, Chang teaches a method of short or soft-short circuit condition detection, comprising: from a switching power converter, commanding a load device connected to the switching power converter through a data interface cable to draw no current (see figures 1A-1B; and abstract and par. [0031], [0037-0038] and [0044]; the power receiver 20 can be for example but not limited to a portable electronic device such as a mobile phone, a tablet computer or a notebook computer. The power converter 10 and the power receiver 20 are coupled to each other through the cable 70; and when the detection signal VCC_DET shows that the signal transmission pin CC1/CC2 of the power converter 10 is not connected to the power receiver 20 or it is not required to supply power form the power converter 10 to the power receiver 20, the present invention will set the power converter 10 in the standby mode); while the load device draws no current and is connected to switching power converter through the data interface cable; determining whether an output voltage to the data interface cable has dropped below a droop threshold, (see par. [0044-0047], when the detection signal VCC_DET indicates that the voltage at the signal transmission pin CC1/CC2 does not fall within the range specified by the USB Type-C connector specification, the standby adjustment circuit 140 will adjust the secondary side feedback signal S2, to set the target level of the output voltage VOUT to a standby power saving level (e.g., 3V) which is lower than the normal operation level (e.g., 5V). As a consequence, the present invention saves power consumption in the standby mode).
However, Chang does not explicitly teach ceasing a cycling of a primary-side power switch in the switching power converter; and detecting a presence of a soft-short circuit in the data interface cable responsive to a determination that the output voltage dropped below the droop threshold during the set period of time.
Yang teaches master controller 232 may obtain a measurement of aggregate current on the secondary side from measurement circuit 230 and identify a light load (e.g., load 218 at I.sub.LOAD) or no load if the aggregate current (e.g., average current over a pre-specified period) falls below a current threshold; and master controller 232 may obtain measurements of output voltage from measurement circuit 230 and detect a short-circuit condition if the output voltage falls below a voltage threshold. The voltage threshold may represent a boundary between DCM and continuous-conduction mode (CCM) in the flyback converter 221. In short-circuit conditions, the flyback converter 221 may be in CCM, the output voltage may drop, (see figures 1and 2; and par. [0039-0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the method of short or soft-short circuit condition detection of Chang in order to provide preventing mis-synchronization-related shoot-through in the flyback converters.
Morris teaches a flyback converter uses primary side sensing to sense the output voltage for regulation feedback. A comparator on the primary side detects whether the output voltage has exceeded a predetermined regulated voltage by a first threshold to detect an over-voltage condition, resulting from a current generated by the converter exceeding the load current. Triggering of the comparator causes the converter to enter a non-switching sleep mode, whereby the output voltage droops over a period of time. When the output voltage has drooped below the predetermined regulated voltage by a second threshold, a synchronous rectifier is controlled to turn on, then off, to generate a pulse in the primary winding. Upon detection of the pulse, the sleep mode is terminated, and normal operation resumes until a regulated voltage is achieved, (see Abstract, par. [0017]; and claims 1 and 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Morris into the method of short or soft-short circuit condition detection of Chang and Yang in order to provide desirable to retain good transient response.
Regarding claim 2, furthermore Chang discloses the method, wherein the switching power converter is a flyback converter, (see figures 1B; feedback circuit 14).
Regarding claim 3, furthermore Chang discloses the method, further comprising: alerting the load device of a soft-short circuit determination, (see par. [0057-0058], when the detection signal VCC_DET indicates that the voltage at the signal transmission pin CC1/CC2 does not fall within the range specified by the USB Type-C connector specification and when the output voltage VOUT is higher than the output voltage reference value VOUT_SB, the logic circuit will generate a control signal VOPTO_L to turn ON the adjustment switch Q1, thus shorting the secondary side feedback signal terminal OPTO to ground).
Regarding claim 4, Chang teaches a method of short or soft-short circuit condition detection, comprising: detecting that a load device has disconnected from a data interface cable coupling the load device to a switching power converter (see par. [0044], when the detection signal VCC_DET shows that the signal transmission pin CC1/CC2 of the power converter 10 is not connected to the power receiver 20 or it is not required to supply power form the power converter 10 to the power receiver 20, the present invention will set the power converter 10 in the standby mode. In addition, the output signal outputted from the pin USBP of the secondary side control circuit 12 can turn OFF the enable switch circuit 17); responsive to a detection of the load device disconnecting from the data interface cable, entering a standby mode of operation for the switching power converter in which the switching power converter to maintain  an output voltage for the data interface cable (see par. [0044-0047], when the detection signal VCC_DET indicates that the voltage at the signal transmission pin CC1/CC2 does not fall within the range specified by the USB Type-C connector specification, the standby adjustment circuit 140 will adjust the secondary side feedback signal S2, to set the target level of the output voltage VOUT to a standby power saving level (e.g., 3V) which is lower than the normal operation level (e.g., 5V). As a consequence, the present invention saves power consumption in the standby mode); determining whether the output voltage has dropped below a droop threshold (see par. [0044-0047]).
However, Chang does not explicitly teach ceasing the cycling of the primary-side power switch transistor while determining whether the output voltage has dropped below a droop threshold; and detecting a presence of a soft-short circuit in the data interface cable responsive to the output voltage dropping below the droop threshold during the set period of time while the primary-side power switch transistor has ceased cycling.
 Yang teaches master controller 232 may obtain a measurement of aggregate current on the secondary side from measurement circuit 230 and identify a light load (e.g., load 218 at I.sub.LOAD) or no load if the aggregate current (e.g., average current over a pre-specified period) falls below a current threshold; and master controller 232 may obtain measurements of output voltage from measurement circuit 230 and detect a short-circuit condition if the output voltage falls below a voltage threshold. The voltage threshold may represent a boundary between DCM and continuous-conduction mode (CCM) in the flyback converter 221. In short-circuit conditions, the flyback converter 221 may be in CCM, the output voltage may drop, (see figures 1and 2; and par. [0039-0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the method of short or soft-short circuit condition detection of Chang in order to provide preventing mis-synchronization-related shoot-through in the flyback converters.
Morris teaches a flyback converter uses primary side sensing to sense the output voltage for regulation feedback. A comparator on the primary side detects whether the output voltage has exceeded a predetermined regulated voltage by a first threshold to detect an over-voltage condition, resulting from a current generated by the converter exceeding the load current. Triggering of the comparator causes the converter to enter a non-switching sleep mode, whereby the output voltage droops over a period of time. When the output voltage has drooped below the predetermined regulated voltage by a second threshold, a synchronous rectifier is controlled to turn on, then off, to generate a pulse in the primary winding. Upon detection of the pulse, the sleep mode is terminated, and normal operation resumes until a regulated voltage is achieved, (see Abstract, par. [0017]; and claims 1 and 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Morris into the method of short or soft-short circuit condition detection of Chang and Yang in order to provide desirable to retain good transient response.
Regarding claim 5, furthermore Chang discloses the method, wherein the switching power converter is a flyback converter, (see figures 1B; feedback circuit 14).
Regarding claim 6, furthermore Chang discloses the method, further comprising: alerting the load device of a soft-short circuit determination, (see par. [0057-0058], when the detection signal VCC_DET indicates that the voltage at the signal transmission pin CC1/CC2 does not fall within the range specified by the USB Type-C connector specification and when the output voltage VOUT is higher than the output voltage reference value VOUT_SB, the logic circuit will generate a control signal VOPTO_L to turn ON the adjustment switch Q1, thus shorting the secondary side feedback signal terminal OPTO to ground).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836